Land, J.
This suit is for the recovery of six hundred and fifty dollars, with eight per cent, per annum interest, from the 3d of March, 1853.
The consideration of the obligation sued on, as stated in the contract, was the sale of a claim and improvement, on public land, by the plaintiff to J. H. Wade, deceased; and the defence is that the consideration was illicit and vitiates the contract.
The defendant propounded interrogatories to the plaintiff on facts and articles, and his answers show that the consideration of the obligation, was not the sale of an inchoate preemption right, but the sale of improvements on public land ; and his answers further show, that he was in a condition, at the time of the sale, to avail himself of the benefit of the preemption Acts of Congress, granting preemption rights to actual settlers upon the public lands. In short, his answers show a legal and sufficient consideration for the obligation within the previous decisions of this court, and that his vendee has acquired a title to the land on which the improvements were made. See Price v. Curran, 5 An. 686.
The removal of the plaintiff from this State after the sale, and his subsequent compromise with his vendee, by which the original price urns reduced to the sum claimed in this suit, did not affect the consideration of the obligation, nor impair the plaintiffs right of action on it.
It is, therefore, ordered, adjudged and decreed, that the judgment of the lower court be affirmed, with costs.
Buchanan, J., absent.